Citation Nr: 0926476	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
including actinic keratosis, skin cancer, and beta burns, 
claimed as secondary to exposure to radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1947 to 
February 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by Regional Offices (ROs) of 
the United States Department of Veterans Affairs (VA).  In a 
September 1991 rating decision, the RO denied service 
connection for skin cancer.  In September 1991 correspondence 
the Veteran, once again, requested service connection for a 
skin disorder and in an October 1991 letter the RO informed 
the Veteran that he needed to submit new and material 
evidence in order to reopen his previously denied claim but 
the RO did not readjudicate the claim.  In September 2005 
correspondence the Veteran again submitted a claim for 
service connection for a skin disorder and in a February 2006 
rating decision, the RO denied service connection for a skin 
cancer finding that the Veteran had failed to submit new and 
material evidence to reopen the previously denied claim.  The 
Veteran submitted a notice of disagreement as to this 
decision in March 2006, the RO issued a statement of the case 
addressing all issues in January 2007, and the Veteran 
perfected his appeal in February 2007.

While in its February 2006 rating decision the RO found that 
the Veteran needed new and material evidence to reopen his 
previously denied claim for entitlement to service connection 
for a skin disorder the Board finds that the Veteran's 
September 1991 statement was a notice of disagreement and, 
thus, the Veteran's appeal has been pending since 1991 and 
new and material evidence is not required as there has been 
no prior, final denial.  

This case was previously before the Board in October 2008 at 
which time it was remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  

In October 2008, the Board requested that the Veteran be 
afforded an examination to determine whether his current skin 
disorder is related to service.  The Board noted that the 
Veteran's service personnel records show that he participated 
in atomic bomb tests "Operations Sandstone" from February 
1948 to May 1958.  The Veteran's service treatment records 
also show that in November 1949 he had lichenified, 
hyperkeratotic, desquamating dermatitis affecting the skin on 
his ankles and popliteal areas, and a secondary "id" 
reaction on the skin of his fingers.  However, the Veteran's 
February 1950 discharge examination showed normal skin.  

The Board also noted that a VA outpatient treatment record 
dated in June 1991 shows that the Veteran reported a small 
mass on his left chest, and a rash on both lower extremities, 
with a recent eruption.  The treating practitioner observed 
brown scarring and small petechiae on both lower extremities, 
a small brown lesion on the dorsum of the right hand, and a 
small mass, described as a lipoma, on the chest.  The VA 
treatment notes did not address the likely etiology of the 
skin disorders noted at that time.

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded a VA examination in November 2008.  At that time the 
Veteran reported that he could not recollect having skin 
problems during his military service but that 10 to 15 years 
earlier he had started developing lesions in his upper and 
lower extremities as he would bruise easily.  He was not 
diagnosed with any clotting or bleeding disorders but 
indicated that he was taking baby aspirin for his condition.  
He denied any superimposed skin infection and denied any 
rashes or itching.  At the time of the examination he denied 
applying any steroid creams or ointments.  He also denied any 
systemic symptoms.  He denied any history of malignancies or 
any impairment of function caused by these lesions.  The 
examiner noted that the Veteran's claims file was not 
available for review.


Physical examination of the upper extremities revealed dry, 
scaly skin seen with superficial bruises in the upper 
extremities.  The Veteran also reported symptoms of dry scaly 
skin and bruises in the lower extremities; no scarring was 
seen.  The impression was dermatitis of the upper and lower 
extremities with no scars seen.  The percentage of exposed 
and total body affected was less than one percent.  The 
examiner opined that the Veteran's present diagnosis of easy 
bruising was less likely than not from the symptoms in 
service as the Veteran did not recollect if he had these 
symptoms in service and denied any bleeding or coagulation 
disorders at present.  

In an April 2009 addendum to the November 2008 VA examination 
the examiner noted that the Veteran's claims file was 
reviewed and the opinion remained unchanged.  

Given the foregoing, the Board finds that compliance with the 
October 2008 remand has not been accomplished.  The Veteran's 
accredited representative has argued that the VA examination 
is inadequate and the Board agrees.  The October 2008 remand 
essentially asked a VA examiner to opine whether the 
Veteran's current skin disorder can be related to his 
November 1949 in-service diagnosis of lichenified, 
hyperkeratotic, desquamating dermatitis affecting the skin on 
his ankles and popliteal areas, and a secondary "id" 
reaction on the skin of his fingers.  Neither the November 
2008 examination report nor the April 2009 addendum provide 
such an opinion.  The examiner failed to specifically discuss 
whether either of these disorders could be related to the 
Veteran's November 1949 in-service diagnosis of lichenified, 
hyperkeratotic, desquamating dermatitis affecting the skin on 
his ankles and popliteal areas, and a secondary "id" 
reaction on the skin of his fingers.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC/RO should afford the November 
2008/April 2009 VA examiner the 
opportunity to supplement his report 
and specifically opine whether the 
Veteran's current diagnoses of 
dermatitis of the upper and lower 
extremities and easy bruising can be 
related to his November 1949 in-service 
diagnosis of lichenified, 
hyperkeratotic, desquamating dermatitis 
affecting the skin on his ankles and 
popliteal areas, and a secondary "id" 
reaction on the skin of his fingers or 
any other incident of service.  If the 
November 2008/April 2009 VA examiner is 
unavailable or another examination is 
needed, the RO should schedule the 
Veteran for a new VA examination and 
direct the new examiner to include such 
an opinion.

2.	After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim 
is still denied the RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



